Citation Nr: 0401494	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-19 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of a low 
back injury.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1955 to 
December 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
claims sought on appeal.  The veteran entered notice of 
disagreement with this decision in February 2000; the RO 
issued a statement of the case in September 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in December 2002.   The veteran testified at a 
personal hearing at the RO in April 2003. 

The issue of entitlement to service connection for residuals 
of a low back injury is addressed below in the REMAND section 
of this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, and obtained all relevant 
evidence identified by the appellant in order to assist in 
substantiating the claims for VA compensation benefits.

2.  The veteran did not incur any permanent injury to the 
neck (cervical spine) or head during service, including from 
a fall on a piling in service in July 1959. 

3.  The veteran did not experience a chronic disability of 
the neck (cervical spine) or head during service. 

4.  The veteran has not experienced continuous symptomatology 
of the neck (cervical spine) or head in the post-service 
period. 

5.  The veteran's disabilities of the neck and head are 
etiologically related by the competent medical evidence to 
post-service employment injuries in 1991 and 1994.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

2.  A disability of residuals of an injury to the head was 
not incurred in or aggravated by service.  38 U.S.C.A. § 
1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds in this case that the VCAA 
requirements have been met regarding the issues of 
entitlement to service connection for residuals of a cervical 
spine injury and entitlement to service connection for 
residuals of a head injury.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for disabilities of residuals of injury to the 
neck and head.  In a November 1998 letter, the RO sent VA 
Forms 21-4142 (Authorization and Consent to Release 
Information to VA) and a VA Form 21-4138, and requested the 
veteran to identify all health care providers.  The RO 
informed the veteran that VA would obtain any records 
identified, but suggested that the veteran also obtain and 
submit the medical records to VA.  The veteran responded in 
December 1998 that he did not have any records because he 
self-treated for the claimed disorders.  

In a November 1999 letter, the RO advised the veteran of the 
need for a statement as to how the claimed residuals of head 
injury were related to service, a nexus opinion from a 
medical professional, and medical record evidence of a 
currently diagnosed disability.  

In a February 2001 letter, the RO informed the veteran of the 
evidence already received by VA, as well as the evidence 
needed to substantiate his claims for service connection for 
disabilities of residuals of injuries to the neck and head.  
The RO advised the veteran that VA would request any 
information or evidence the veteran wanted VA to obtain, and 
any medical evidence from his doctors about which he told VA, 
and requested the veteran to provide information regarding 
medical treatment; the RO sent a Medical History Form and a 
VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  The RO also advised the 
veteran that he could obtain any of the records and send them 
to VA.  In the September 2002 statement of the case, the RO 
provided the veteran the statutory and regulatory provisions 
of the VCAA.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claims for service connection 
for residuals of a cervical spine injury and entitlement to 
service connection for residuals of a head injury, and the 
appellant has not identified any additional records or other 
evidence that has not been obtained.  The veteran advised VA 
in December 1998 that no medical records existed regarding 
treatment for the claimed disabilities because the veteran 
self-treated for these disorders.  In November 1999, the 
veteran submitted a copy of a disability determination by the 
U.S. Social Security Administration (SSA).  The veteran did 
not complete any forms to indicate that the medical 
professionals cited in the SSA report treated him for his 
claimed service-related disabilities.  Inasmuch as the basis 
of the Board's decision on the merits is that the veteran did 
not incur an in-service injury of the neck (cervical spine) 
or head, further examination and medical etiology opinion are 
not warranted.  The nature of the current disabilities is 
well established by the medical evidence already of record.  
Any medical opinion about in-service etiology, in the absence 
of a finding of occurrence of an in-service injury, disease, 
or event, would be speculative.  Accordingly, the Board finds 
that, with regard to the issues of entitlement to service 
connection for residuals of a cervical spine injury and a 
head injury, no further notice to the veteran or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  Generally, 
for the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including arthritis, 
may be legally presumed to have been incurred during service 
if manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Essentially, the veteran contends that he currently has 
disabilities of the neck and head as a result of a fall on a 
piling in service in July 1959.  He contends that he 
experienced continuous post-service symptomatology of the 
neck and head, including headaches, hearing loss, and memory 
impairment.  

After a review of all the lay and medical evidence of record, 
whether or not specifically cited, the Board finds that the 
veteran did not incur any injury to the neck or head during 
service, including from the fall on a piling in service in 
July 1959.  The service medical records reflect that in July 
1959 the veteran fell from a piling when the brow collapsed, 
was unconscious for about 10 to 15 minutes, and (while 
conscious) complained of low back pain on admission on the 
same day; notably, the veteran did not complain of neck pain 
or headaches or memory loss.  The diagnosis was back sprain.  
Physical examination and X-rays revealed a normal lumbar 
spine.  The veteran was treated with bed rest and local heat, 
made an uneventful recovery, and was asymptomatic, well, and 
fit for duty when discharged to duty three days later in July 
1959.  

The service medical records do not show any complaints, 
findings, or diagnosis related to injury to the neck 
(cervical spine) or head (including headaches or memory loss) 
during the remainder of the veteran's service.  The July 1959 
entry that notes the veteran's complaints associated with a 
back sprain injury do not include complaints, findings, or 
diagnosis related to injury to the neck or head.  

The private medical evidence shows that the veteran was 
involved in post-service job-related accidents in 1991 and 
1994, but notably lack any recorded history of in-service 
injury or symptomatology of the head or neck.  With regard to 
the question of whether any injuries of the neck or head 
resulted from the veteran's fall on a piling in service in 
July 1959, the Board finds it significant that the histories 
the veteran gave to his private physicians during treatment 
for post-service accidents that occurred in 1991 and 1994 do 
not reference a history of any injury of the neck or head at 
any time during service.  

At the April 2003 personal hearing, the veteran testified 
that during active duty service he sustained injuries when a 
gangway gave way on a submarine and he fell on a piling; he 
became unconscious for three days; he was hospitalized for a 
period of time; he could not remember the length of time but 
it was longer than a week; he was treated for a cervical 
spine and head injury at the same time during service he was 
treated for a back injury, but he does not know what he was 
treated for following a fall because he was unconscious; he 
returned to duty when his boat returned; he did not get any 
non-military treatment for any of these disorders; he did not 
get post-service treatment for his back symptoms until 1991; 
he applied for compensation for injuries sustained during 
post-service employment; he was declared totally disabled by 
SSA in 1995; and he now has headaches, hearing loss, and 
memory impairment.  

The Board finds that the veteran did not incur an injury or 
disease of the cervical spine or head (including headaches, 
hearing loss, and memory impairment) during his active duty 
service, including due to a fall on a piling in July 1959.  
The Board finds the veteran's April 2003 hearing testimony 
regarding the occurrence of injuries to the neck and head not 
to be credible; the veteran's testimony on these points is 
inconsistent with the contemporaneous service medical record 
evidence.  For example, at the personal hearing the veteran 
testified that after the in-service injury in July 1959 he 
was unconscious for three or four days, while the service 
medical record entry reflects that the veteran was only 
unconscious for 10 to 15 minutes, and even reported his 
complaints of low back pain on the same day as the accident 
occurred, an action that reflects his consciousness at that 
time.  The Board finds that the contemporaneous service 
medical record entries, coupled with the veteran's current 
testimony as to inability to recall events, are more 
probative of events, or the nonoccurrence of events (neck or 
head injury), in service than the veteran's recent personal 
hearing testimony because the service medical records are 
more contemporaneous with the claimed events or symptoms than 
the veteran's current testimony and assertions rendered over 
30 years later.  

The veteran's own testimony reflects his inability to recall 
significant facts regarding the claimed in-service injury.  
For example, at the personal hearing in April 2003, the 
veteran testified that he injured his head and neck at the 
time of the July 1959 accidental fall, but then testified 
that he did not really know what he was treated for at that 
time because he was unconscious and "can't remember" what 
happened.  The veteran's testimony and recent assertions 
regarding the period of unconsciousness, length of 
hospitalization, chronic symptoms in service are at odds with 
the service medical record evidence.  The veteran's hearing 
testimony reflects his uncertainty as to such pertinent facts 
as the date of claimed injury, the nature of the original 
injury, the period of unconsciousness, the length of 
hospitalization, and the length of time before return to duty 
during service.  For example, at a December 1999 VA (fee 
basis) compensation examination, the veteran reported that 
subsequent to the in-service fall injury, he was hospitalized 
for six weeks, while at the April 2003 personal hearing he 
testified that he was hospitalized for two to three weeks.  

The Board also notes that the service medical records reflect 
the veteran's reporting of events and symptoms for treatment 
purposes, while his hearing testimony and history presented 
at the VA compensation examination were for compensation 
purposes only.  Again, when the veteran was presenting a 
history for treatment purposes in the 1990s he omitted any 
history of in-service injury of any kind, including to the 
neck and head.  During treatment in the 1990s, the veteran 
presented a history of on-the-job injury for the purposes of 
obtaining workers' compensation for these post-service 
employment injuries.  For these reasons, the Board must 
conclude that the veteran did not incur any injury to the 
neck or head during service.  

The veteran's recent April 2003 hearing testimony is 
inconsistent with medically documented events over 30 years 
earlier and is without objective evidence of continuity of 
any pertinent symptoms in the many intervening years prior to 
the recent post-service employment-related accidents in the 
1990s.  As there was no injury to the head or neck during 
service, the Board need not reach the further question of 
whether the veteran experienced any chronic head or neck 
disability in service.  Even on this question, however, the 
weight of the evidence further demonstrates that during the 
veteran's service there was no combination of manifestations 
sufficient to identify a disability or disease entity of the 
neck or head so as to establish chronicity of such claimed 
disorders during service.  38 C.F.R. 
§ 3.303(b).  The service medical record is negative for any 
complaints, findings, or symptomatology of a head or neck 
disorder following the July 1959 in-service incident. 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for 
disorders of the neck and claimed as residuals of a head 
injury.  
38 C.F.R. § 3.303(b).  Assuming, arguendo, that the question 
of the continuity of post-service symptomatology is even 
reached, the evidence of record does not establish that the 
veteran experienced continuous symptomatology of the neck or 
head in the post-service period.  At a VA examination in 
December 1999, the veteran reported that his headaches began 
in 1961; however, the veteran separated from service over a 
year earlier in December 1959.  At his April 2003 hearing, 
the veteran testified that after service he self-treated for 
the claimed disorders.  The veteran also testified that he 
subsequently worked and experienced post-service on-the-job 
injuries in 1991 and 1994.  The veteran's more recent 
testimony and assertions of continuous post-service symptoms 
are at odds with the service medical record evidence, the 
absence of post-service medical evidence until 1991, other 
medical evidence of record reflected in the SSA record, the 
veteran's post-service histories, the occurrence of on-the-
job injuries to the neck and head in 1991 and 1994, and the 
veteran's seeking workers' compensation for these post-
service injuries to the neck and head.  As indicated, for 
purposes of treatment, beginning in the 1990s and by multiple 
medical professionals (as indicated in the SSA report), the 
veteran did not mention any history of in-service injury to, 
or symptomatology of, the neck or head.  

The record reflects that the veteran did not file a claim for 
service connection for disorders of residuals of injury to 
the neck or head until November 1998.  Especially probative 
on the question of whether there was continuity of 
symptomatology is the absence of any post-service treatment 
records until 1991.  The veteran's personal hearing testimony 
that for years following service separation he self-treated 
for the claimed disorders is discounted by his testimony 
regarding the inability to recall remote events.  The first 
history of any complaints or clinical findings date only to 
1991, which is, notably, over 30 years after service, and 
occurs after the post-service employment-related injuries to 
the neck and head.  

Moreover, the veteran's disabilities of the neck and head are 
shown by the weight of the competent medical evidence to be 
etiologically related to post-service employment injuries in 
1991 and 1994.  The private medical evidence shows post-
service employment injuries in 1991 and 1994 to which the 
competent medical evidence relates the veteran's currently 
diagnosed cervical spine disorder and claimed residuals of 
head injury (including headaches).  In addition, some 
symptomatology has been attributed by the medical evidence to 
non-service-connected chronic post-traumatic stress disorder.   
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection, and finds that the claimed residuals of injury to 
the neck and head were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues addressed on the merits on appeal; however, as the 
preponderance of the evidence is against the veteran's 
claims, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of either of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 





ORDER

Service connection for residuals of a cervical spine injury 
is denied.

Service connection for residuals of a head injury is denied. 


REMAND

The service medical records reflect that in July 1959 the 
veteran fell from a piling when the brow collapsed, was 
unconscious for about 10 to 15 minutes, and (while conscious) 
complained of low back pain on admission on the same day.  
The diagnosis was back sprain.  Physical examination and X-
rays revealed a normal lumbar spine.  The veteran was treated 
with bed rest and local heat, made an uneventful recovery, 
and was asymptomatic, well, and fit for duty when discharged 
to duty three days later in July 1959.  

The record does not reflect that the VA (fee basis) examiner 
who conducted the December 1999 compensation examination 
reviewed the relevant history in the veteran's claims file, 
had before him an accurate history, or offered an opinion as 
to the etiology of the veteran's currently diagnosed low back 
disorder (diagnosed as transitional lumbosacral vertebra with 
degenerative change at L4).  The December 1999 VA examination 
report specifically indicated that no medical records were 
reviewed.  The history taken from the veteran did not include 
the well-documented on-the-job injuries that occurred in 1991 
and 1994, or the extensive findings and history of treatment 
attributed by medical professionals to these post-service 
injuries.  The VA examiner did not offer any opinion as to 
etiology of the diagnosed low back disorder.  For these 
reasons, a remand is warranted for a VA examination of the 
veteran's low back and an etiology opinion based on an 
accurate history. 

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  A VA examination and medical 
etiology opinion are "necessary to make a decision on a 
claim" where, as in this case, there is competent evidence 
of a current disability, and the lay evidence (veteran's 
assertions) indicates that the disability or symptoms may be 
associated with a low back injury during the claimant's 
active service.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should also ask the veteran to 
identify any medical records relating to 
evaluation or treatment for his low back 
disability .  Any records that are 
obtained should then be associated with 
the claims file.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination of the veteran's lumbar spine 
to determine the nature and etiology of 
his current low back disorder (diagnosed 
as transitional lumbosacral vertebra with 
degenerative change at L4).  Send the 
claims folder to the VA medical examiner 
for review of the relevant documents in 
the claims file.  

The VA orthopedic examiner is requested 
to do the following: 
A. Please examine the veteran to 
determine the nature and etiology of a 
current low back disorder (diagnosed as 
transitional lumbosacral vertebra with 
degenerative change at L4).  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by you should be 
conducted.  You should review the 
relevant portions of the claims file in 
conjunction with the examination and 
indicate in writing that you have done 
so.  The history should include a review 
of the occurrence of an in-service low 
back sprain in July 1959, as well as 
post-service on-the-job injuries in 1991 
and 1994. 

B. Please offer medical opinions 
regarding the etiology of the veteran's 
current low back disorder (diagnosed as 
transitional lumbosacral vertebra with 
degenerative change at L4).  Please 
provide a rationale for your opinions.  
If you are unable to render any opinion, 
please indicate in writing the reason why 
you were unable to offer the opinion.  
The orthopedic examiner should answer the 
following questions:  
	i) What is the most likely etiology 
of the veteran's current low back 
disorder? 
	ii) What is the most likely date of 
onset of the veteran's current low back 
disorder?  
	iii) Is it at least as likely as not 
that the veteran's current low back 
disorder is etiologically related to a 
low back sprain injury in service in July 
1959?  Please note and discuss the 
occurrence of a low back sprain injury in 
service in July 1959 with resolution of 
symptoms, and the evidence of post-
service on-the-job injuries in 1991 and 
1994.  	

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  The RO should again review the record 
and readjudicate the issue of entitlement 
to service connection for residuals of a 
low back injury.  The RO should consider 
any additional evidence added to the 
record since the September 2003 
supplemental statement of the case, 
including the examination report and 
etiology opinions requested herein.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



